Petition for Writ of Mandamus Dismissed and Memorandum Opinion filed
November 14, 2019.




                                       In The

                     Fourteenth Court of Appeals

                                 NO. 14-19-00106-CV



                        IN RE DEAN E. SMITH, Relator


                          ORIGINAL PROCEEDING
                            WRIT OF MANDAMUS
                               257th District Court
                              Harris County, Texas
                        Trial Court Cause No. 2009-33707

                         MEMORANDUM OPINION

      On February 7, 2019, relator Dean E. Smith filed a petition for writ of
mandamus in this court. See Tex. Gov’t Code Ann. § 22.221; see also Tex. R. App.
P. 52. In the petition, relator asks this court to compel the Honorable Sandra Peake,
presiding judge of the 257th District Court of Harris County, to vacate a June 1, 2018
enforcement order.
      The order was signed by the Honorable Judy Warne, who is no longer a sitting
judge. On February 21, 2019, we abated this original proceeding to allow Judge
Peake an opportunity reconsider the enforcement order and to advise this court of
the action taken on relator’s request. See Tex. R. App. P. 7.2(b) (stating that, in an
original proceeding “the court must abate the proceeding to allow the successor to
reconsider the original party’s decision”).

      On October 29, 2019, Judge Peake advised this court that she withdrew the
June 1, 2019 order and granted a new trial. On November 7, 2019, relator filed a
motion dismiss in light of Judge Peake’s withdrawal of the June 1, 2019 order and
grant of a new trial. Relator’s request for mandamus relief is now moot. Relator’s
motion to dismiss is GRANTED.

      Accordingly, we order relator’s petition for writ of mandamus dismissed for
lack of jurisdiction.

                                   PER CURIAM

Panel consists of Chief Justice Frost and Justices Jewell and Bourliot.




                                          2